Citation Nr: 0721308	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  00-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from April 1945 to May 1946.  
The appellant is claming benefits as the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2000, the appellant testified before the undersigned 
at a Travel Board hearing at the RO.  A transcript of the 
hearing is associated with the claims file.  

This appeal was previously before the Board in June 2003, at 
which time the Board determined that additional development 
was necessary.  Additional evidentiary development was 
completed and the claim is now properly before the Board for 
appellate review.  


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran died on August [redacted], 1972, due to occlusive coronary 
artery disease.  

2.  At the time of his death, the veteran did not have any 
service-connected disabilities.  

3.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for a service-
connected disability rated totally disabling for 10 
continuous years immediately preceding his death, nor was he 
rated totally disabled continuously after his discharge from 
service in May 1946 for a period of at least 5 years 
immediately preceding death.  The veteran was not a former 
prisoner of war.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2007); 38 C.F.R. § 38 C.F.R. § 3.22 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In September 2003, the RO sent the appellant a letter 
informing her of the types of evidence needed to substantiate 
her claim and its duty to assist her in substantiating her 
claim under the VCAA.  The September 2003 letter informed the 
appellant that VA would obtain any relevant evidence in the 
custody of a Federal department or agency, including VA, the 
service department, and the Social Security Administration.  
She was advised that it was her responsibility to send 
medical records showing the veteran died either on active 
duty, from a service-related injury or disease, or from a 
non-service-related injury but was totally disabled due to a 
service-related injury for a specified period of time.  The 
appellant was also advised that she should send any 
additional evidence or argument she may have in support of 
her claim.  This effectively informed her that she should 
provide any evidence in her possession that pertains to her 
claim.  

The Board finds that the content of the September 2003 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of her 
opportunities to submit additional evidence.  Subsequently, a 
Supplemental SOC dated in April 2007 provided her with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that she has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  

In this context, the Board notes that the appellant had 
previously reported that the veteran received treatment at 
the VA Clinic in Newark, New Jersey, prior to his death.  
Treatment records from the Newark VA Clinic are not included 
in the claims file; however, the Board finds no prejudice to 
the appellant in this regard because, as discussed herein, 
the records would not assist the appellant in establishing 
entitlement to the benefits sought on appeal.  It is 
therefore the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Finally, the Board notes the RO sent the appellant a letter 
in May 2006 informing her of how disability ratings and 
effective dates are assigned (only the latter would be 
applicable in a section-1381 award).  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, the Board 
concludes that all required notice has been given to the 
appellant.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Pertinent law and regulations provide that a surviving spouse 
may be entitled to dependency and indemnity compensation in 
the same manner as if the veteran's death were service 
connected, under certain specific conditions.  VA shall pay 
DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a 
veteran who has died not as the result of his own willful 
misconduct, and who at the time of death was in receipt of or 
entitled to receive compensation for a service-connected 
disability rated totally disabling, provided that (1) the 
disability was continuously rated totally disabling for a 
period of at least 10 consecutive years immediately preceding 
death; (2) the disability was continuously rated totally 
disabling since the veteran's release from active duty and 
for a period of at least five years immediately preceding 
death, or the veteran would have been entitled to receive 
such compensation but for clear and unmistakable error (CUE) 
in previous final decisions; or (3) the veteran was a former 
prisoner of war (POW) who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  

The Board notes that, for several years, there was a legal 
controversy over the interpretation and applicability of 
section 1318.  In Wingo v. West, 11 Vet. App. 307 (1998), the 
Court of Appeals for Veterans Claims interpreted 38 C.F.R. 
§ 3.22(a) as permitting a DIC award in a case where the 
veteran in a claim had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period before he died.  The Court concluded that the language 
of section 3.22(a) would permit a DIC award where it was 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if the veteran had applied for compensation during his 
or her lifetime.  

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled to receive section 1318(b) basis 
recognized in the aforementioned case law.  65 Fed. Reg. 
3,388 (Jan. 21, 2000).  Thus, the Wingo precedent has been 
rendered ineffective.  The revision reflects VA's conclusion 
that 38 U.S.C.A. § 1318(b) authorizes payment of DIC only in 
cases where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error by VA.  

Prolonged litigation ensued, and included a stay of 
proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome was dependent upon 38 
C.F.R. § 3.22.  See Hix v. West, 12 Vet. App. 138, 141 
(1999), aff'd sub nom. Hix v. Gober, 225 F.3rd. 1277 (Fed. 
Cir. 2000), holding that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death) the implementing regulation, 38 C.F.R. § 
20.1106, permitted "hypothetical entitlement."

However, in National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit concluded that the 
revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 
20.1106, which interpreted a virtually identical veterans 
benefit statute, 38 U.S.C.A. § 1311(a)(2), and that VA had 
failed to explain its rationale for interpreting these 
virtually identical statutes (sections 1311 and 1318) in 
conflicting ways.  The Federal Circuit directed VA to stay 
all proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome was dependent upon 38 
C.F.R. § 3.22, pending the conclusion of expedited 
rulemaking.  On April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there may be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-17 (now codified at 38 C.F.R. § 20.1106 (2006).

Then, the Federal Circuit, in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 314 F. 
3d 1373 (Fed. Cir. 2003) (NOVA II), found that VA had 
determined that the two statutes at issue should be similarly 
interpreted, and had amended 38 C.F.R. § 20.1106 to provide 
that claims under section 1311(a)(2), like claims under 
section 1318, will be decided taking into account prior 
determinations issued during the veteran's lifetime.  The 
Federal Circuit held that VA could properly construe the 
language of 1311(a)(2) and 1318 to bar "hypothetical 
entitlement" claims.  See also 38 U.S.C.A. §§ 1311(a) and 
1318 (2006).  Subsequently, the Board's stay was lifted for 
all claims for benefits under 38 U.S.C.A. § 1318 where the 
decision would have required a hypothetical determination as 
to eligibility.

The Board was previously concerned that, because the 
appellant's claim and appeal were filed before the regulatory 
change occurred, she might be entitled to application of 
whichever version is more favorable to her.  Under current 
precedents, when a law or regulation changes during the 
pendency of a claim for VA benefits and the regulation 
substantively affects the claim, the claimant is entitled to 
resolution of her claim under the version of the regulation 
that is most advantageous to her.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").

The Board notes that the RO received the appellant's claim 
for DIC benefits in September 1998, and that much of the 
above-described evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred during the pendency of her claim.  However, 
in this case, the Board finds that the general rule is not 
for application.  As discussed above, the Federal Circuit has 
found that VA's action in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  See NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, which had construed 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a way antithetical 
to the agency's interpretation, and was free to challenge 
them, to include through the route of rulemaking.  Id. at 
1374.

Thus, to the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but rather 
clarified those rights.  Moreover, considering that the 
veteran had not been in receipt of, or entitled to receive, a 
total disability evaluation as determined herein, the 
application of either version of 38 C.F.R. § 3.22(a) would 
result in the same outcome, and therefore the appellant is 
not prejudiced by deciding the case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Turning to the merits of this claim, the Board notes that the 
official death certificate indicates the veteran died on 
August [redacted], 1972, due to occlusive coronary artery disease.  No 
other underlying or contributing causes of death were listed.  
At the time of his death, he did not have any service-
connected disabilities.  Therefore, it is clear the veteran 
did not have any service-connected disabilities rated totally 
disabling since his release from active duty and he had not 
been rated totally disabled for a continuous 10 year period 
prior to his death.  In addition, the evidence does not show 
he was a former POW who died after September 30, 1999.

The Board has considered whether the veteran was "entitled 
to receive" compensation for service-connected disability 
rated totally disabling for a continuous period of at least 
10 years immediately preceding his death.  See 38 C.F.R. 
§ 3.22(b).  In this regard, the Board notes that, prior to 
his death, the veteran sought entitlement to service 
connection for a fungus affecting his hands and feet.  
However, in a rating action dated in November 1958, the RO 
denied entitlement to service connection for dermatophytosis 
involving the hands and feet.  In denying the veteran's 
claim, the RO noted that, although the veteran was treated 
for athlete's foot once in service, there was no evidence of 
a skin disability at separation or evidence of treatment for 
a rash involving his hands and feet until more than 10 years 
after he was separated from service.  

At the July 2000 Travel Board hearing, the appellant 
testified that the veteran suffered severe nosebleeds and 
blisters on his hands and feet after he was discharged from 
the Navy.  The appellant also testified that the veteran 
received treatment for his health problems at various places, 
including the VA Clinic in Newark, New Jersey.  In this 
context, the Board notes that the appellant could argue that 
medical records from the VA Clinic might establish clear and 
unmistakable error (CUE) in the November 1958 rating decision 
which denied entitlement to service connection for 
dermatophytosis involving the hands and feet. 

However, even if we were to assume there was CUE in the 
November 1958 rating decision based upon the VA treatment 
records, and that entitlement to service connection was 
warranted effective from the date of the veteran's claim in 
August 1958, entitlement to a total disability rating for 
dermatophytosis would not be established because the rating 
criteria for dermatophytosis in effect for the 10 years 
preceding the veteran's death did not provide for a total 
(100 percent) disability rating.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7813 (1972).  Moreover, there is absolutely 
no evidence or allegation indicating the veteran would have 
been entitled to receive a total disability rating due to 
individual unemployability (TDIU).  Therefore, the Board 
finds that none of the circumstances specified in 38 C.F.R. 
§ 3.22(b) under which a veteran might have been entitled to 
receive compensation is shown to be applicable in this case.

The Board appreciates the appellant's sincere testimony and 
statements in support of her claim and appeal.  In the 
present matter, however, we are constrained to follow the 
provisions of law governing the issue before us.  The Court 
has held that, when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit of the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the law is dispositive of the issue in this case, the 
benefit-of-the-doubt doctrine is not for application, and the 
appeal must be denied.  


ORDER

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


